Citation Nr: 0208398	
Decision Date: 07/25/02    Archive Date: 07/29/02

DOCKET NO.  99-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES


1.  Entitlement to an effective date earlier than August 25, 1998, for the 
grant of service connection for post-traumatic stress disorder (PTSD).

2.  Whether the 30 percent disability rating assigned from August 25, 1998, 
and the 70 percent disability rating assigned from May 27, 1999, for the 
service-connected PTSD, are appropriate.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to October 1969 and 
from September 1971 to July 1976.

This appeal arises from a March 1999 rating decision, by the Regional 
Office (RO) of the Department of Veterans Affairs (VA) in Jackson, 
Mississippi, which granted service connection for PTSD and assigned a 30 
percent disability rating, effective August 25, 1998.  In a May 2000 rating 
decision, the RO increased the rating to 70 percent, effective May 27, 
1999.  

The veteran and his representative continue to assert that the severity of 
his PTSD warrants assignment of a rating in excess of 30 percent prior to 
May 27, 1999, and a rating in excess of 70 percent after that date.  
Inasmuch as neither rating is the maximum benefit and the veteran has 
indicated his dissatisfaction with the ratings, the claim remains in 
controversy and the issues for appellate consideration are as described 
above.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2000, the Board remanded the case to the RO for further 
development.  The case is now before the Board for further consideration.


FINDINGS OF FACT

1.  The veteran's claim of entitlement to service connection for PTSD was 
received by the RO on August 25, 1998.

2.  A Vet Center treatment report shows the veteran was first diagnosed 
with PTSD on June 11, 1998.

3.  A March 1999 rating decision granted service connection for PTSD and 
assigned a 30 percent rating, effective from August 25, 1998.

4.  A March 2000 rating decision assigned a 70 percent rating effective the 
date the veteran's claim for a total disability rating based on individual 
unemployability (TDIU) was received by the RO, May 27, 1999.

5.  Prior to August 25, 1998, the VA was not in possession of any 
communication/evidence that reasonably can be construed as a formal or 
informal claim of entitlement to VA compensation benefits based on PTSD.   

6.  The veteran's service-connected PTSD is manifested by total social and 
occupational impairment due to symptoms including gross impairment in 
communication; grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); and memory 
loss.


CONCLUSIONS OF LAW

1.  The requirements for an effective date for the grant of service 
connection for PTSD, prior to August 25, 1998, have not been met.  
38 U.S.C.A. §§ 5107, 5110 (West 1991 & Supp. 2001); 38 C.F.R. § 3.400 
(2001).
 
2.  The criteria for an initial rating of 100 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.7, 4.130, Diagnostic Code 9411 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends, in essence, that his service-connected PTSD 
symptoms are more severe than the currently assigned disability ratings 
suggest.  He also asserts that the grant of service connection for PTSD 
should be effective from June 11, 1998, as that is the first date he sought 
treatment at the Vet Center in Biloxi, Mississippi.
I.  Factual Background

During his first period of service, the veteran served in the Republic of 
Vietnam.  His service medical records show that, in February 1968, the 
veteran received a gunshot wound to the left thigh, which fractured his 
left femur and that, as a result, he was awarded a Purple Heart.  The 
veteran's September 1969 separation examination report reflects that his 
psychiatric status was found to be normal.

On August 25, 1998, the veteran filed a claim for service connection for 
PTSD.  His claim was accompanied by a statement from H. J. S., Sr., 
M.S.Ed., a readjustment therapist at the Vet Center, who indicated that he 
had seen the veteran eight times for recurrent intrusive thoughts of 
incidents that caused the veteran trauma while in Vietnam.  As a result of 
these thoughts, the veteran experienced nightmares and anxiety, which in 
turn led to relationship difficulties and had driven him to isolation.  In 
addition, the veteran reported persistent symptoms of increased arousal, 
such as difficulty falling and staying asleep, outbursts of anger, and 
difficulty staying focused, which had caused him to walk away from several 
jobs for no apparent reason.  The therapist opined that the veteran's 
psychological conditions warranted a PTSD evaluation.

Vet Center treatment reports from June to December 1998 show treatment to 
alleviate or diminish the effects of PTSD, including reducing the number of 
violent and disturbing nightmares and communicating effectively with his 
housemate.  The Vet Center referred the veteran to the VA Medical Center 
(VAMC) for treatment.

VA outpatient treatment reports from October 1998 to March 2001 show 
continuing treatment for PTSD and depression.  His Global Assessment of 
Functioning (GAF) scores ranged from a low of 41 to a high of 55, but were 
generally either 41 or 45.  His most recent GAF score was 45.  At a June 
2000 PTSD clinical team evaluation, the veteran reported experiencing the 
full range of PTSD symptoms associated with his combat-related trauma 
including anxiety, sleep disturbance, intrusive thoughts, nightmares, 
avoidance of reminders of the trauma, avoidance of talking about his 
service, memory loss for an important aspect of the trauma, anger and 
irritability.  On evaluation, the veteran was alert, oriented and 
cooperative.  He was tearful in his presentation of trauma-related events 
and associated symptomatology.  His mood was depressed, and affect 
restricted.  He denied suicidal or homicidal ideation, plan, or intent.  
There was no evidence of psychosis.  Thought processes and content was 
logical and relevant.  His attention, concentration and memory were 
adequate for evaluation purposes.  Intellectual functioning appeared to be 
average to above average.  His judgment appeared good; insight was fair.  
The interpretation indicated that the veteran had experienced serious 
injury and responded with intense fear, helplessness, and horror.  He 
reported persistent re-experiencing, avoidance, and hyperarousal behaviors 
associated with his trauma.  These symptoms caused clinically significant 
impairment in several important areas of functioning.  He was assigned a 
GAF score of 45.

Gulf Coast Mental Health Center treatment records from December 1998 to 
December 2000 show that the veteran was seen on six occasions for 
continuing treatment of PTSD.

At a December 1998 Social Security Administration (SSA) mental evaluation, 
the veteran was neatly dressed and his grooming and hygiene were good.  He 
displayed moderate generalized anxiety, as evidenced by picking at the 
threads in the chair he was sitting in.  His speech was fluent and goal-
directed, with a slowed rate, and a normal rhythm and volume.  The veteran 
was well oriented to persons, place, time, and situation.  He displayed a 
blunted affect consistent with his report of chronic moderate depression.  
His thought processes were logical and well connected, with no evidence of 
a formal thought disorder.  In terms of thought content, the veteran 
reported spending a lot of time ruminating about his experiences in 
Vietnam.  He was avoidant and mistrustful of others.  The veteran denied 
suicidal or homicidal ideation and auditory or visual hallucinations.  He 
reported psychological problems including alienation from others and 
difficulty relating to others in authority, often becoming argumentative, 
critical and eventually confrontational with authority figures.  The 
veteran described recurrent, intrusive memories of traumatic combat 
encounters in Vietnam as well as nightmares related to violence during that 
same period.  His long-term memory was good, but when the veteran was 
unable to retrieve a fifth object from memory, he began crying.  Thus, 
delayed recall was rated as fair.  His abstract reasoning ability was 
assessed as good and his judgment for hypothetical problems was assessed as 
fair.  His insight appeared to be poor.  His overall intelligence was 
estimated to fall within the average range.  Based on the evaluation, the 
veteran met DSM-IV criteria for dysthymic disorder and PTSD.  The SSA 
evaluator added that the veteran felt depressed most days, had frequent 
crying episodes, was apathetic, anhedonic, and had generalized anxiety.  
The veteran was involved in a life-threatening situation in Vietnam which 
involved intense fear; he had recurrent and intrusive recollections of 
violent events that occurred there; he had recurrent nightmares about his 
experiences; he was generally avoidant of interpersonal contact or 
participation in meaningful activities; he felt alienated from others; and 
he had difficulty concentrating and sleeping.  The SSA evaluator also 
indicated that the veteran's mistrust of others and confrontational style 
with those in authority has repeatedly led to difficulties occupationally.  
His psychological impairment would be expected to only mildly affect his 
capacity to perform work-related behaviors, but also would moderately to 
severely interfere with his relationships with supervisors on the job.  The 
best estimation of his prognosis in the next year was guarded, considering 
the chronic nature of his symptoms.  However, if the veteran was compliant 
with psychotropic medications and became involved in treatment for his 
PTSD, his prognosis was likely to improve.

The same day, his housemate, B. A. M., filled out a daily activities, 
third-party information questionnaire for SSA purposes.  She indicated that 
the veteran took her back and forth from work and in the interim he would 
work on the computer, read, sleep, or watch television.  Ms. B. A. M. 
reported that the veteran had sleep difficulties.  She stated that his 
grooming habits were inconsistent because he did not bathe as often; he let 
his hair grow longer and he wore the same clothes several days in a row.  
The veteran would reluctantly shop but must have a list and she paid his 
bills.  Although the veteran was responsible for cleaning the bedroom and 
kitchen, he did not usually do them.  She indicated that the veteran would 
start a chore then become distracted and forget what he was doing.  His 
housemate indicated that the veteran seemed to feel that he was smarter 
than others were and became frustrated and gave up easily when relating to 
others.  The veteran was not active in community, church, sports, or social 
groups and rarely attended movies or other entertainment.  When asked about 
his concentration and memory, she answered that the veteran forgot what he 
was talking about, forgot names, had trouble following the same route 
(sometimes missing a turn driving her to work), and needed a list if he was 
sent to the store.  She added that the veteran had an inability to follow 
through with tasks; that he was intolerant and arrogant toward his 
supevisors; and that he became disenchanted after "gang-buster" starts.

In a January 1999 SSA questionnaire, the veteran indicated that he had no 
friends (but waved to neighbors); that he participated in no type of 
activities or groups and had no hobbies; that his memory was bad; that he 
always did the wrong task; that he could not follow directions; and that he 
had problems with relationships and authority.  He added that since 1968 he 
always failed at jobs and quit and that he could not get along with others.

At a January 1999 VA PTSD examination, the veteran reported that he had 
been seen at the Vet Center since June 1998 on a weekly basis and had been 
evaluated at the VA PTSD clinic and placed on sertraline and temazepam at 
night.  The veteran claimed that he has had great difficulties for many 
years thinking about his days in Vietnam, killing people and seeing his 
friend being killed.  He stated that he never talked about it until three 
years ago, when he left his family and felt suicidal while in Alaska, where 
he started to drink a lot and had great difficulties controlling his habit.  
The veteran felt trapped and admitted to having difficulty finding a job to 
support himself.  He also reported that he had difficulties establishing a 
close relationship, that he felt very uncomfortable in a crowd, and that he 
did not share himself well with anybody.  The longest relationship was with 
his wife who kept in touch with him, until he left her.  The veteran 
indicated that he felt that he was losing contact with his family.  He 
claims that he had not spoke with his brother for a few years and was out 
of touch with his sister and that he could not bring himself to call his 
granddaughter in Alaska.  The veteran said that he felt very dejected and 
when he wanted to talk to anyone in the family, he could not talk without 
crying and after that he would drink almost all night.  He claimed that he 
did not like bosses, banks, insurance companies, the government, loan 
companies or landlords.  The veteran added that he did not like cities, 
crowds, parties, or dinners.  He admitted to feeling lonely and to not 
being able to keep a job more than two or three years.  The veteran felt 
that everything was closing in on him.  He felt panicked and had panic 
attack at times.  The veteran stated that, at times, he got angry and could 
kill.  The worse thing, he claimed were the flashbacks about Vietnam and 
remembering killing people, among them a group of children and women, when 
he was ordered to throw a grenade on them.  These come on during the night, 
resulting in severe nightmares.  The examiner stated that the veteran 
presented symptoms of PTSD, among them claims of witnessing and 
experiencing events that involved actual or threaten death and serious 
injury which the veteran suffered himself.  He experienced intense horror.  
The veteran was experiencing recurrent and intrusive, distressing 
recollections of those events, distressing dreams and intense psychological 
distress to any events that resembled the traumatic events that he went 
through.  The examiner added that the veteran tried to get away from any 
kind of stimuli that was associated with the trauma; that he had very 
diminished interests in significant activities; that he felt severe 
detachment or estrangement from others; that he had difficulty having a 
close relationship; that he had a very disturbed career; that his marriage 
situation was less than satisfactory; and that relating to his children was 
very strange as well.  The examiner also indicated that the veteran had 
difficulties falling asleep or staying asleep; that he was irritable at 
times; that he had outbursts of anger; and that he had difficulty 
concentrating as well as memory impairment.  The examiner concluded that 
all of these things certainly interfered with the veteran's functioning 
ability.  The diagnosis was severe, chronic PTSD.  The veteran was given a 
GAF score of 30.

In March 1999, the SSA found that the veteran was entitled to disability 
benefits beginning in March 1999 and determined that he became disabled on 
October 1, 1998.  That decision was based on the December 1998 SSA mental 
evaluation and the December 1998 third-party and January 1999 
questionnaires from the veteran's housemate and the veteran.

On May 27, 1999, the RO received the veteran's claim for a TDIU.
In an October 1999 VA PTSD examination report, the examiner noted that he 
had reviewed the claims file, which gave ample evidence of the diagnosis of 
PTSD.  The veteran reported that he went monthly for treatment at the VAMC 
and also was a patient at the Vet Center.  Although on medication, the 
veteran sometimes stopped taking it when he thought it was not helping and 
then his panic attacks got worse and he returned to the medicine.  This 
pattern of suddenly stopping what he was doing, throwing everything away 
and making a new start was found in his occupational and family history.  
The veteran had a history of repeatedly coming into serious conflict with 
those with whom he was working -- employer and fellow employees.  When he 
got to the point that he did not know how to handle the situation, he throw 
it all off and would go off for a new start.  The veteran has had little 
contact with his family since 1996, but did have some contact with one of 
his sons who had moved into the area.  He lived with a woman, to whom he 
had given power of attorney.  He seldom left his home.  When he does go 
out, he felt so out of touch, so alienated, so estranged from people, that 
he experiences extreme discomfort.  Around the house, he felt somewhat more 
comfortable because he could control things.  For example, he fixed the 
doghouse so that it did not make so much noise and cause him to startle.  

On mental status examination, the veteran seemed withdrawn and distant even 
though he was fully cooperative.  He was alert, lucid and able to 
communicate at the level of above average intelligence.  There were no 
gross psychotic symptoms present.  The veteran seemed open and honest.  He 
showed chronic depression in that he felt like anything that came was the 
way it was going to be.  The veteran felt that he was not able to influence 
or change anything.  He experienced much disturbance of the type of 
symptoms associated with PTSD.  His sleep was much disturbed; just as he is 
about ready to go to sleep, he wakes up.  This pattern was thought to be 
one that avoided the nightmares.  He would continue this during the night 
and then he would get out of bed.  His concentration was much disturbed.  
When he read, he would forget that he was reading and lose interest in it.  
The veteran stated that he did not have suicidal thoughts now, but did in 
the past.  The most serious and disabling symptom was his anger that 
escalated when he was in a work situation.  On his last job in the summer 
of 1998, he was employed for six weeks.  During that time, he got into such 
conflict with his supervisors and other employees, that he left the job.  
He left Alaska because he had a bunch of guns around and a thousand rounds 
of ammunition and had a plan of how to get all of the people he was working 
with together.  The veteran was scared by his plan and so he drank until he 
could not move.  He left Alaska and moved to the coast to control the 
violence.  He stated that he could not control his anger but did have 
control of where he was.  The veteran admitted to abusing drugs and 
alcohol.  He discontinued drug abuse with the help of his wife but 
continued his alcohol use.  If he drinks now, he gets drunk.  During the 
last year, he thought that this happened on ten different occasions.  The 
veteran added that the drunk lasts for only one day.  He indicated that the 
anger did not come from the substance abuse, but from the PTSD.  He avoided 
walking in the woods because of hypervigilance, thinking there may be 
someone behind every tree.  He avoided moves of Vietnam.  He showed marked 
emotional disturbance, often with teary eyes, as he recalled some of the 
traumas in Vietnam.  The veteran was shot and evacuated under fire.  He 
lost contact with his good, only last friend when he was evacuated and 
later learned that he had been killed.  The examiner concluded that the 
veteran was unemployable.  He noted that the veteran's PTSD was associated 
with an intense anger that threatens violence and that the anger was 
brought out by the employment situation.  The veteran avoided social 
contact and isolated himself in order to control his anger, which was not 
due to a personality disorder or to substance abuse.  The diagnoses 
included chronic PTSD and polysubstance abuse, in remission.  The veteran's 
GAF score was 25, based on inability to function in almost all areas and 
social withdrawal to prevent violence.

II.  Analysis

A.  Initial Matters

During the pendency of the appeal, the Veterans Claims Assistance Act of 
2000 (VCAA) became effective.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2001).  This liberalizing legislation is 
applicable to the veteran's increased rating claim.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  It essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim and provides that 
VA will notify the claimant and the claimant's representative, if any, of 
information required to substantiate a claim and will assist the claimant 
in obtaining evidence necessary to substantiate a claim.  VA has also 
revised the provisions of 38 C.F.R. § 3.159 in view of the new statutory 
changes.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  The amendments were 
effective November 9, 2000, except for the amendment to 38 C.F.R. § 
3.156(a), which is effective August 29, 2001.  VA is not required to 
provide assistance to a claimant if there is no reasonable possibility that 
such assistance would aid in substantiating the claim.

In this case, there is, by law, no additional relevant evidence to be 
obtained with a claim for an earlier effective date involving a grant of 
service connection when an effective date of the date of receipt of the 
original claim has been assigned.  
38 C.F.R. § 3.400.  Therefore, even if evidence did exist pre-dating the 
claim that showed service connection was warranted for the claimed 
condition, it is legally impossible to get an effective date any earlier 
than the date the claim was ultimately received.

After examining the record, the Board also is satisfied that all relevant 
facts pertaining to the increased rating claim have been properly developed 
as private and VA outpatient treatment records, SSA award records, and 
January and October 1999 VA examination reports have been associated with 
the file.  Under these circumstances, the Board finds that the VCAA does 
not mandate another examination.  In a May 1999 statement of the case (SOC) 
and a February 2001 VCAA letter to the veteran, the RO advised the veteran 
of what must be shown for a higher rating and what information was being 
requested in support of his claim.  The Board finds that the RO has 
obtained, or made reasonable efforts to obtain, all medical evidence, which 
might be relevant to the veteran's claim.  In particular, the Board notes 
that, in response to April 1999 assertions that the August 1999 examination 
report was inadequate, the veteran was reexamined in October 1999.  
Accordingly, the Board finds that no further assistance to the veteran in 
acquiring medical evidence is required by statute.  38 U.S.C.A. § 5103A 
(West Supp. 2001).
In this case, the veteran is not prejudiced by the Board's consideration of 
his claim as VA has already met all notice and duty to assist obligations 
to the veteran under the VCAA.  In essence, the veteran in this case has 
been notified as to the laws and regulations governing effective dates and 
higher ratings.  He has, by information letters, rating decisions, an SOC 
and a supplemental statement of the case, been advised of the evidence 
considered in connection with his appeal.  Further, all of the relevant 
evidence has been considered.  Moreover, in light of the Board's decision 
awarding a 100 percent schedular rating, there has been no prejudice to the 
veteran that would warrant further notification or development.  As such, 
the veteran's procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 393 
(1993).

B.  Earlier Effective Date

The assignment of effective dates of awards is generally governed by 38 
U.S.C.A. 
§ 5110(a) (West 1991).  The effective date for an award of service 
connection and compensation, based on an original claim filed more than a 
year after service, shall be the date of VA receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b); 38 
C.F.R. § 3.400(b)(2)(2000).  Unless specifically provided, such 
determination is made on the basis of the facts found.  38 C.F.R. § 
3.400(a).

Applicable statutory and regulatory provisions require VA look to all 
communications from the veteran which may be interpreted as applications or 
claims -- formal and informal -- for benefits.  In particular, VA is 
required to identify and act on informal claims for benefits.  38 C.F.R. §§ 
3.1(p), 3.155(a) (2001).  See Servello v. Derwinski, 3 Vet. App. 196 
(1992).

A specific claim in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the laws administered 
by VA.  See 38 U.S.C.A. § 5101(a) (West 1991); 38 C.F.R. § 3.151(a) (2001).

Any communication or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be considered an 
informal claim.  Such informal claim must identify the benefit sought.  
Upon receipt of an informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2001).

The veteran's last discharge from service was in July 1976.  On June 11, 
1998, he first sought treatment and was diagnosed with PTSD at the Vet 
Center.  Subsequently, on August 25, 1998, the RO received an original 
claim from the veteran for entitlement to service connection for PTSD.  
Given the foregoing and the fact that the veteran did not file a claim for 
service connection within one year after separation from service, the 
effective date is the date of receipt of the original claim, or the date 
that entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2).  Thus, the earliest date for which entitlement to 
service connection for PTSD could normally be granted is the date of 
receipt of the veteran's claim, which is August 25, 1998.  See 38 C.F.R. § 
3.400(b)(2).  Therefore, the veteran's claim for earlier effective date for 
service connection for PTSD must be denied.

An effective date earlier than August 25, 1998, date of receipt of the 
original claim, is not warranted, since the original claim for service 
connection was not filed within one year after military service.  See 38 
C.F.R. § 3.400(b)(2).

The Board is cognizant of the veteran's argument that an earlier effective 
date is warranted because he believes that the Vet Center is part of VA.  
But as the Vet Center is a separate and distinct entity and is not part of 
VA, Vet Center records cannot be considered as an informal claim under 38 
C.F.R. § 3.155, so as to warrant an earlier effective date.  Thus, the 
Board is constrained from assigning an earlier effective date absent 
regulatory provisions authorizing such.  No such provision exists which, 
upon application to the facts of this case, would result in assignment of 
an earlier effective date.  As a result, the claim for an effective date 
earlier than August 25, 1998 must be denied.

C.  Higher Initial Ratings

Disability evaluations are determined by evaluating the extent to which a 
veteran's service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2001).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific ratings.  
If two evaluations are potentially applicable, the higher evaluation will 
be assigned if the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The veteran's entire history is reviewed when making a disability 
evaluation.  38 C.F.R. § 4.1.  Since the present appeal arises from an 
initial rating decision which established service connection for PTSD and 
assigned the initial disability rating, it is not the present level of 
disability which is of primary importance, but rather the entire period is 
to be considered to ensure that consideration is given to the possibility 
of staged ratings; that is, separate ratings for separate periods of time 
based on the facts found.  See Fenderson v. West, 12 Vet. App. 119 (1999).

According to the current regulations, a mental disorder shall be evaluated 
"based on all the evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of the level of 
disability at the moment of examination."  38 C.F.R. § 4.126(a) (2001).

Under the current regulations, a 30 percent evaluation is warranted where 
the disorder is manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and conversation normal), 
due to such symptoms as depressed mood; anxiety; suspiciousness; panic 
attacks (weekly or less often); chronic sleep impairment; mild memory loss 
(such as forgetting names, directions, and recent events).  

A 50 percent evaluation is assigned if there is with reduced reliability 
and productivity due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment in short-term and 
long-term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty in 
establishing and maintaining effective work relationships.  

A 70 percent evaluation is assigned if there is occupational and social 
impairment with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and an inability to 
establish and maintain effective relationships.  

A 100 percent evaluation is assigned if there is total social and 
occupational impairment due to symptoms including gross impairment in 
thought processes or communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); disorientation to time 
or place; or memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).

Resolving all reasonable doubt in favor of the veteran, the evidence 
supports assignment of a 100 percent rating for PTSD since August 25, 1998.  
The veteran has undergone treatment for PTSD continuously since June 1998.  
The medical evidence repeatedly documents symptoms including homicidal and 
suicidal ideation, poor insight, and an inability to socialize or work with 
others.  For example, at various psychiatric evaluations, his insight was 
considered to have been poor.  The veteran generally complained of 
experiencing recurrent and intrusive recollections of violent events and 
nightmares relating to his service in Vietnam; he avoids interpersonal 
contact or participation in meaningful activities; feels alienated from 
others; and he has difficulty concentrating and sleeping.  He avoids 
walking in the woods because of hypervigilance, thinking there may be 
someone behind every tree.  The veteran avoids movies of Vietnam and shows 
marked emotional disturbance, often with teary eyes, when recalling some of 
the traumas of Vietnam.  His mistrust of others and confrontational style 
with those in authority has repeatedly led to difficulties occupationally.  
In a December 1998 SSA evaluation, the veteran's prognosis for improvement 
was considered guarded, in light of the chronic nature of his symptoms.  VA 
examiners have indicated that the veteran's disability is chronic in nature 
and have disagreed only slightly on the severity.  For example, his GAF 
scores at the last two examinations were 30 and 25.  Although VA outpatient 
treatment reports show GAF scores have ranged from 41 to 55, the majority 
of the scores are in the 41 to 45 range.  The last VA examiner indicated 
that the veteran's psychiatric disability rendered him incapable of 
functioning in almost all areas, and social withdrawal to prevent violence, 
and noted that anger is brought out by the employment situation.  
 
It not entirely clear from the clinical treatment records to what extent 
his substance abuse was the result of his PTSD; however, there is 
significant evidence that suggests a relationship between the veteran's 
PTSD and his substance abuse.  It does not appear from the record, that the 
VA examiners specifically separated out the veteran's substance abuse 
symptomatology nor did they assign separate GAF scores.  In Allen v. 
Principi, 237 F.3d 1368 (Fed. Cir. 2001), reh'g en banc denied, 268 F.3d 
1340 (2001), the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held that 38 U.S.C.A. § 1110 (West Supp. 2001) does not preclude 
compensation for an alcohol or drug abuse disability secondary to a 
service-connected disability, or use of an alcohol or drug abuse disability 
as evidence of the increased severity of a service-connection disability, 
such as PTSD.  The veteran indicated at an October 1999 VA examination 
that, if he starts to drink, he gets drunk, which lasts for only one day, 
and the anger he describes comes from his PTSD not from substance abuse 
with which the examiner agreed.  See, e.g., Mittleider v. West, 11 Vet. 
App. 181, 182 (1998) (when it is not possible to separate the effects of a 
nonservice-connected condition from those of a service-connected condition, 
reasonable doubt should be resolved in the claimant's favor with regard to 
the question of whether certain signs and symptoms can be attributed to the 
service-connected condition).  Accordingly, although it is not entirely 
clear that the veteran's substance abuse is secondary to the veteran's 
PTSD, the Board finds that there is sufficient evidence that such abuse is 
evidence of the severity of the veteran's PTSD.  

In the Board's opinion, the evidence, when viewed in its entirety, denotes 
a severe impairment in the veteran's ability to maintain relationships and 
gainful employment as indicated by the October 1999 VA examiners' opinion 
and has rendered him incapable of holding down a job for several years and 
resulted in the veteran isolating himself from others.  As such, the Board 
finds that the veteran's PTSD has been shown to be of such severity to 
effectively result in total social and occupational impairment.  In light 
of the statutory mandate to afford the veteran a reasonable doubt under 
38 C.F.R. § 4.3, the Board finds that the evidence supports a 100 percent 
schedular evaluation for the veteran's PTSD during the relevant appeal 
period prior to and from May 27, 1999.  Under the current rating criteria, 
such is sufficient to warrant assignment of a 100 percent schedular 
evaluation for the veteran's PTSD from August 25, 1998.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  



ORDER


An effective date prior to August 25, 1998, for service connection for 
PTSD, is denied.

A higher initial rating of 100 percent for PTSD is granted effective August 
25, 1998, subject to the law and regulations governing the payment of VA 
monetary benefits.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells you what steps 
you can take if you disagree with our decision.  We are in the process of 
updating the form to reflect changes in the law effective on December 27, 
2001.  See the Veterans Education and Benefits Expansion Act of 2001, Pub. 
L. No. 107-103, 115 Stat. 976 (2001).  In the meanwhile, please note these 
important corrections to the advice in the form:

? These changes apply to the section entitled "Appeal to the United 
States Court of Appeals for Veterans Claims."  (1) A "Notice of 
Disagreement filed on or after November 18, 1988" is no longer 
required to appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," filing a 
"Notice of Disagreement with respect to the claim on or after 
November 18, 1988" is no longer a condition for an attorney-at-law or 
a VA accredited agent to charge you a fee for representing you.

 


